Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 19-24 are currently pending in this application. Claims 1-18 have been canceled.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: parameterisation module (‘a processor or a microprocessor’ has been defined as a structure for the claimed element ‘parameterisation module’, See Specification at [0057]) and forecasting module (‘a processor or a microprocessor’ has been defined as a structure for the claimed element comparator module and electronic processing unit (‘a processor or a microprocessor’ has been defined as a structure for the claimed element ‘electronic processing unit’, See Specification at [0057]) in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 19-24 are objected to because of the following informalities:  Claim 19 is missing a “;” at line 15; claim 21 is missing a “;” at line 19, and claim 22 is missing a “;” at line 30, and claim 23 is missing a “;” at line 34.  Appropriate corrections are required.
	Claims 22 and 23 are objected to because of the following informalities: The underlined elements “A laser cutting tool with a parameterisation module and a with a forecasting module configured for…” has grammatical error (lines 1-2 for claim 22 and lines 3-4 for claim 23). Further note, claim 23, “A laser cutting tool” needs not be capitalized. Appropriate corrections are required.
	
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 23 recites the element “comparator module” that has been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification, shows the teachings of a comparator module KOMP (figs.4-5 and [0105-0106, 0110]). Nonetheless, the written description fails to disclose a specific structure for the comparator module which claims to perform the function of self-checking of the deterministic process model configured to invoke the claimed functions as stated.  Given their broadest reasonable interpretation in light of the specification as it would be understood by one of ordinary skill in the art, the invoked element is software per se and do not have any corresponding structure.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:

(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claims 19, 21, 22, and 23 each similarly recites various elements that fail to provide sufficient antecedent basis, hence renders the claim indefinite. The following underlining elements are representatives of the same elements for claims 21, 22, and 23:
19. A method for self-checking a deterministic process model (M) of a laser cutting process, wherein when the method is provided a parameter set as input, the method comprises the following:
- reading in the parameter set configured to drive a laser cutting tool; 
- accessing a deterministic process model in order to calculate a forecasting dataset for the machining result for the read-in parameter set, wherein the deterministic process model uses at least three data structures and models physical, multidimensional relationships between the respective parameter set and the process characteristics representing the physical laser cutting process and the machining result; 
- executing a laser cutting with the read-in parameter set; 
- measuring a machining result as ACTUAL values of the manufactured component; 
- comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result and 
- wherein when the method is provided a TARGET value for a machining result as input, executes the following parameterisation steps: 
- reading in the TARGET value for a machining result; 
- accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the forecasting method is a digital counterpart of the parameterisation method and mathematical inverse thereto; 
- cutting a workpiece with the calculated parameter set; 
- measuring an ACTUAL value for the machining result on the cut workpiece; 
the ACTUAL value (Eact) for the machining result; 
- wherein the method considers the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and 
- the cutting, measuring, comparison and deterministic process model adaptation are iteratively repeated until a deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.

Claim 21 recites the following underlined terms as contained within the preamble, render the claim indefinite:
“A computer program having program code or program means, wherein, if the computer program is executed on a computer or a computer-based processing unit (V, ParM, ProgM), the computer program can be stored on a computer readable medium, wherein the program code or the program means causes a computer to execute a method for self-checking a deterministic process model (M) of a laser cutting process, wherein when the method is provided a parameter set as input, the method comprises the following:”. 
Note: a computer and a computer-based processing unit are written in alternative, therefore, as recited “a computer to execute a method for self-checking a deterministic process model (M) of a laser cutting process , wherein when the method is provided a parameter set as input, the method comprises the following:….” the method steps as embodied in the claim are not inclusive when the computer-based processing unit is the option.

Claims 21 further recites the limitation “wherein when the method is provided a parameter set as input, the method comprises the folling:…” is unclear and indefinite. It is unclear how a parameter set is provided to “the method” as input.

Claim 22 as recited in the preamble is drawn to “a laser cutting tool”, yet the body of the claim embodies a method, for that reason, claim 22 is unclear and indefinite to fall within one of the four categories of patent eligible subject matter.

	Claim 23 further recites various elements that fail to provide sufficient antecedent basis, hence renders the claim indefinite. The following underlined elements fail to meet antecedent basis:
“A system for operating a laser cutting tool (L) for cutting workpieces, comprising: A laser cutting tool with a parameterisation module and [[a with]] a a deterministic process model of a laser cutting process, wherein when the method is provided a parameter set as input, executes the following steps:…… - a memory for storing a deterministic process model with: - a first data structure in which a number of parameter sets is stored, wherein the first data structure represents a data interface to the laser cutting tool; - a second data structure in which a number of calculated process characteristics is stored; and - a third data structure in which a number of cutting results is stored, wherein the third data structure represents a data interface to a measuring device for measuring cutting results from the laser cutting tool; - an electronic processing unit configured to execute a set of model algorithms on the deterministic process model; - a data connection between the data structures, the memory, the electronic processing unit and the laser cutting tool; and - a comparator module configured for automatic self-checking of the deterministic process model by sequentially executing inverse model algorithms for each input and checking whether a result of the sequential execution is identical to the input.”

Claims 22 and 23 further recites the limitation “wherein when the method is provided a parameter set as input, executes the following steps:…” is unclear and indefinite. It is unclear how a parameter set is provided to “the method” and unclear how the method itself can perform the execution of the steps without a processor executing on a program to perform the execution.

Claim 24 depends on claim 23 and combined recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation which is considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “wherein the input is a parameter set or a TARGET value for the machining result”, and claim 23 also recites “reading in the parameter set….reading in the TARGET value” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 20 and 24 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claims 19 and 23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
According to the published guideline on subject matter eligibility of computer readable media (OG Notice 1351 OG 212, Feb. 23, 2010), the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01, and as such, Claim 21 is rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. Applicant’s specification on paragraph [0034] does not have an “explicit definition” set forth to exclude the non-statutory transitory “signal/carrier wave” embodiment from the scope of the claimed “a computer medium”.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the storage medium in the claim. 
Note: Claim 21 stands rejected under 112 2nd indefinite (See above) when the computer program can be stored on a computer readable medium. Such condition when the computer program is not stored on a computer readable medium, then claim 21 is further rejected under 101 such that the computer program are merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and without the non-transitory computer-readable medium, the computer program’s functionality is considered a nonstatutory functional descriptive material.  See MPEP § 2106(I) and MPEP § 2111.05.

Pertinent Art Cited


Ludi et al. (US 2017/0113300) teaches of a method of a laser cutting process (fig. 5), wherein when the method is provided a parameter set as input (cutting parameters, par.0049), the method comprises the following: - reading in the parameter set configured to drive a laser cutting tool (par.0049-0050); - accessing a process model in order to calculate a forecasting dataset for the machining result for the read-in parameter set (par.0064); - executing a laser cutting with the read-in parameter set (par.0049-0050); - measuring a machining result as ACTUAL values of the manufactured component (par.0053-0054); - comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result (par.0065).
	Ludi fails to teach of a deterministic process model wherein the process model uses at least three data structures and models physical, multidimensional relationships between the respective parameter set and the process characteristics representing the physical laser cutting process and the machining result; and - wherein when the method is provided a TARGET value for a machining result as input, executes the following parameterisation steps: - reading in the TARGET value for a machining result; - accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the forecasting method is a digital counterpart of the parameterisation method and mathematical inverse thereto; - cutting a workpiece with the calculated parameter set; - measuring an ACTUAL value for the machining result on the cut workpiece; - comparing between the TARGET value and the ACTUAL value (Eact) for the machining result; - wherein the method considers the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and - the cutting, measuring, comparison and deterministic process model adaptation are iteratively repeated until a deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.

Kniazev et al. (US 2018/0275621) teaches of a method for a process model (M) of a laser cutting process (figs.1 and 8), wherein when the method is provided a parameter set as input (control input to machine 102, par.0033), the method comprises the following: - reading in the parameter set configured to drive a laser cutting tool (710, fig.7); - accessing a process model in order to calculate a forecasting dataset for the machining result for the read-in parameter set (720, fig.7), wherein the process model uses at least three data structures and models physical, multidimensional relationships between the respective parameter set and the process characteristics representing the physical laser cutting process and the machining result (current state 703, uncertain constraints on the state 705, and data from memory 710, fig.7); - executing a laser cutting with the read-in parameter set (par.0063); - measuring a machining result as ACTUAL values of the manufactured component (703, fig.7 and par.0063).
Kniazev fails to teach comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result and - wherein when the method is provided a TARGET value for a machining result as input, executes the following parameterisation steps: - reading in the TARGET value for a machining result; - accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the forecasting method is a digital counterpart of the parameterisation method and mathematical inverse thereto; - cutting a workpiece with the calculated parameter set; - measuring an ACTUAL value for the machining result on the cut workpiece; - comparing between the TARGET value and the ACTUAL value (Eact) for the machining result; - wherein the method considers the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and - the cutting, measuring, comparison and deterministic process model adaptation are iteratively repeated until a deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   January 13, 2022